Exhibit 10.1

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND
HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH,
THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF
COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE APPLICABLE
SECURITIES LAWS OF ANY STATE.

 

SECURED PROMISSORY NOTE

 

$1,000,000.00

   February 25, 2005      Clearwater, Florida

 

For value received, Digital Lightwave, Inc., a Delaware corporation (the
“Company”), promises to pay to Optel Capital, LLC, a Delaware limited liability
company (the “Holder”), or its registered assigns, the principal sum of One
Million Dollars ($1,000,000.00). Interest shall accrue from the date of this
Note on the unpaid principal amount at a rate equal to 10.0% per annum,
compounded annually. The interest rate shall be computed on the basis of the
actual number of days elapsed and a year of 360 days. This Note is subject to
the following terms and conditions.

 

1. Maturity.

 

(a) Principal and any accrued but unpaid interest under this Note shall be due
and payable upon demand by the Holder at any time after May 31, 2005.

 

(b) Notwithstanding the foregoing, the entire unpaid principal sum of this Note,
together with accrued and unpaid interest thereon, shall become immediately due
and payable upon demand by the Holder at any time on or following the occurrence
of any of the following events:

 

(i) the sale of all or substantially all of the Company’s assets, or any merger
or consolidation of the Company with or into another corporation; other than a
merger or consolidation in which the holders of more than 50% of the shares of
capital stock of the Company outstanding immediately prior to such transaction
continue to hold (either by the voting securities remaining outstanding or by
their being converted into voting securities of the surviving entity) more than
50% of the total voting power represented by the voting securities of the
Company, or such surviving entity, outstanding immediately after such
transaction;

 

(ii) the inability of the Company to pay its debts as they become due;



--------------------------------------------------------------------------------

(iii) the dissolution, termination of existence, or appointment of a receiver,
trustee or custodian, for all or any material part of the property of,
assignment for the benefit of creditors by, or the commencement of any
proceeding by the Company under any reorganization, bankruptcy, arrangement,
dissolution or liquidation law or statute of any jurisdiction, now or in the
future in effect;

 

(iv) the execution by the Company of a general assignment for the benefit of
creditors;

 

(v) the commencement of any proceeding against the Company under any
reorganization, bankruptcy, arrangement, dissolution or liquidation law or
statute of any jurisdiction, now or in the future in effect, which is not cured
by the dismissal thereof within ninety (90) days after the date commenced; or

 

(vi) the appointment of a receiver or trustee to take possession of the property
or assets of the Company.

 

2. Payment; Prepayment. All payments shall be made in lawful money of the United
States of America at such place as the Holder hereof may from time to time
designate in writing to the Company. Payment shall be credited first to the
accrued interest then due and payable and the remainder applied to principal.
Prepayment of this Note may be made at any time without penalty.

 

3. Transfer; Successors and Assigns. The terms and conditions of this Note shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. This Note may be transferred only upon surrender of the
original Note for registration of transfer, duly endorsed, or accompanied by a
duly executed written instrument of transfer in form satisfactory to the
Company. Thereupon, a new note for the same principal amount and accrued
interest will be issued to, and registered in the name of, the transferee.
Interest and principal are payable only to the registered holder of this Note.

 

4. Governing Law. This Note and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed, construed
and interpreted in accordance with the laws of the State of Florida, without
giving effect to principles of conflicts of law.

 

5. Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, or 48 hours
after being deposited in the U.S. mail as certified or registered mail with
postage prepaid, if such notice is addressed to the party to be notified at such
party’s address or facsimile number as set forth below or as subsequently
modified by written notice.

 

6. Amendments and Waivers. Any term of this Note may be amended only with the
written consent of the Company and the Holder. Any amendment or waiver effected
in accordance with this Section 6 shall be binding upon the Company, each Holder
and each transferee of this Note.

 

-2-



--------------------------------------------------------------------------------

7. Officers and Directors Not Liable. In no event shall any officer or director
of the Company be liable for any amounts due or payable pursuant to this Note.

 

8. Security Interest. This Note is secured by all of the assets of the Company
in accordance with the Twenty Second Amended and Restated Security Agreement by
and between the Company and the Holder dated as of September 16, 2004 (the
“Security Agreement”). In case of an Event of Default (as defined in the
Security Agreement), the Holder shall have the rights set forth in the Security
Agreement.

 

9. Counterparts. This Note may be executed in any number of counterparts, each
of which will be deemed to be an original and all of which together will
constitute a single agreement.

 

10. Action to Collect on Note. If action is instituted to collect on this Note,
the Company promises to pay all costs and expenses, including reasonable
attorney’s fees, incurred in connection with such action.

 

11. Loss of Note. Upon receipt by the Company of evidence satisfactory to it of
the loss, theft, destruction or mutilation of this Note or any Note exchanged
for it, and indemnity satisfactory to the Company (in case of loss, theft or
destruction) or surrender and cancellation of such Note (in the case of
mutilation), the Company will make and deliver in lieu of such Note a new Note
of like tenor.

 

[Remainder of this page intentionally left blank.]

 

-3-



--------------------------------------------------------------------------------

This Note was entered into as of the date set forth above.

 

COMPANY: DIGITAL LIGHTWAVE, INC.

By:

 

/s/ ROBERT F. HUSSEY

--------------------------------------------------------------------------------

Name:

  Robert F. Hussey

Title:

  Interim President and Chief     Executive Officer

 

AGREED TO AND ACCEPTED: OPTEL CAPITAL, LLC

By:

 

/s/ PAUL RAGAINI

--------------------------------------------------------------------------------

Name:

  Paul Ragaini

Title:

  Chief Financial Officer